FILED
                              NOT FOR PUBLICATION                           DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANAIDA GALUSTIAN,                                No. 07-70613

               Petitioner,                        Agency No. A075-742-529

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Anaida Galustian, a native of the former Soviet Union and a citizen of

Georgia, petitions for review of the Board of Immigration Appeals’ order

dismissing her appeal from an immigration judge’s decision denying her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. 1252.

We review for substantial evidence, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.

2003), and we deny the petition for review.

       The forensic expert’s testimony and report provide substantial evidence to

support the agency’s finding that Galustian submitted a false driver’s license. See

Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). Because the genuineness of

this identity document went to the heart of Galustian’s asylum claim, substantial

evidence supports the agency’s adverse credibility determination. See id.; see also

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (characterizing identity as

a key element of an asylum claim). In the absence of credible evidence, Galustian

failed to demonstrate eligibility for asylum or withholding of removal. See Farah,
348 F.3d at 1156..

       Galustian has failed to set forth any substantive argument regarding the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

       PETITION FOR REVIEW DENIED.




NED/Research                              2                                   07-70613